AMENDMENT NUMBER TWO
TO THE JUNE 4, 2007 DAVID FREMED EMPLOYMENT AGREEMENT


This amendment number two (“Amendment 2 </font”), effective as of February 15,
2010 (the “Amendment 2 Effective Date”), amends the Employment Agreement, dated
June 4, 2007, between Zoo Games, Inc. (f/k/a Green Screen Interactive Software,
Inc.) (“Zoo”), as amended by Amended Number 1 thereto, dated as of August 8,
2008, and David Fremed, an individual having an address at 849 Longview Avenue,
North Woodmere, New York 11581, in full force and effect as of the date
hereof  (the “Employment Agreement”). This Amendment 2, when fully executed,
shall constitute the further understanding between the parties with respect to
the Employment Agreement, as follows:
 
 
1.
Term of Employment. Section 1 of the Employment Agreement is hereby deleted in
its entirety and replaced  with:

 
“Executive’s employment under this Employment Agreement shall commence on
February 15, 2010 (the “ Commencement Date ”) and will expire on February 15,
2012 (the “ Employment Term”).”


 
2.
Base Salary. Section 3 of the Employment Agreement is hereby deleted in its
entirety  and replaced with:



“During the first 12 months of the Employment Term, Employer shall pay Executive
a base salary at the annual rate of not less than $335,000. Base Salary shall be
subject to review for increases in accordance with the usual practices of
Employer; not withstanding the foregoing, in no event shall Base Salary be less
than $335,000 during the Employment Term.  Base salary shall be payable in each
case in accordance with the usual payroll practices of Employer. The base salary
as determined as aforesaid from time to time shall constitute “Base Salary” for
purposes of this Employment Agreement.”


 
3.
 Other Compensation.

 
 
a.
Section 4(a) of the Employment Agreement is hereby deleted in its entirety  and
replaced with:

 
“Bonus.  For each year during the Employment Term, Executive shall be eligible
to receive a bonus on such terms and conditions as the Board in the exercise of
its sole and absolute discretion may determine.”
 
 
b.
Section 4(b) of the Employment Agreement is hereby deleted in its entirety and
replaced with: “Intentionally Omitted.”



Except as expressly or by necessary implication modified or amended by this
Amendment 2, the terms of the Employment Agreement are hereby ratified and
confirmed without limitation or exception. Capitalized terms used in this
Amendment 2 and not otherwise defined shall have the same meaning ascribed to
them as set forth in the Employment Agreement.
 

--------------------------------------------------------------------------------




The parties hereto have executed this Amendment 2, which shall be effective as
of the Amendment 2 Effective Date.


Zoo Games, Inc.
 
 
             
By:
/s/ Mark Seremet
 
/s/ David Fremed
       
Name:
Mark Seremet
           
Title:
Chief Executive Officer
   

 
2

--------------------------------------------------------------------------------

